DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 9 and 12.
Pending: 1-13. 
IDS
Applicant’s IDS(s) submitted on 05/14/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are AGRAWAL (US 20220075596 A1), SAFFAR (“U”) and BOR (“V”).
AGRAWAL discloses a multiply-accumulate device comprises a digital multiplication circuit and a mixed signal adder. The digital multiplication circuit is configured to input L m.sub.1-bit multipliers and L m.sub.2-bit multiplicands and configured to generate N one-bit multiplication outputs, each one-bit multiplication output corresponding to a result of a multiplication of one bit of one of the L m.sub.1-bit multipliers and one bit of one of the L m.sub.2-bit multiplicands. The mixed signal adder comprises one or more stages, at least one stage configured to input the N one-bit multiplication outputs, each stage comprising one or more inner product summation circuits; and a digital reduction stage coupled to an output of a last stage of the one or more stages and configured to generate an output of the multiply-accumulate device based on the L m.sub.1-bit multipliers and the L m.sub.2-bit multiplicands.
SAFFAR discloses a novel neural network architecture is proposed which results in an area-efficient feed-forward network. These structures require high-resolution multipliers. In order to overcome this problem, a mixed-signal Multiplying Digital to Analog Converter (MDAC) architecture which employs Delta-Sigma Modulation (DSM) to encode the multiplication results into the time domain. The time-domain pulse stream sequence can be converted to into a current-mode signal using a Low-Pass filter. The outcome is an area efficient neural network with a high degree of integration.
BOR discloses a CMOS very large scale integration (VLSI) design of the pulse width-modulation (PWM) neural network with both retrieving and on-chip leaning functions is proposed. In the developed PWM neural system, the input and output signals of the neural network are represented by PWM signals whereas the multiplication and summation functions are realized by using the PWM technique and simple mixed-mode circuits. Therefore, the designed neural network only occupies the small chip area. After compensating the nonideal effects of the switches, the designed circuits have good linearity and large dynamic range. This makes the implementation of on chip learning feasible. To demonstrate the learning capability of the realized PWM neural network, the delta learning rule is realized. An experimental chip with two neurons, twelve synapses, and the associated learning circuits has been fabricated in 0.8-µm CMOS double-poly double-metal process. The chip area, including the pads, is 3.45 mm x 3.45 mm. From the measured results, the linearity of synapses versus weight voltages and input pulse widths can almost be kept under +/-1% and +/-0.2%, respectively. The measured results on the three learning examples on AND function, OR function, and simple Chinese word speech classification have successfully verified the function correctness and performance of the designed neural network.

Re: Independent Claim 1 (and dependent claim(s) 2-8), there is no teaching or suggestion in the prior art of record to provide:
 A neural network circuit, comprising:
a plurality of analog-to-digital multipliers each connected to the D/A converters and configured to output a predetermined multiplication result obtained by multiplying the analog input voltage by a weighting factor which is a digital signal;
an analog activation function circuit configured to perform analog processing corresponding to an activation function on the addition result; and
a switch configured to discharge an alternating current component of a charge on the capacitor, wherein each of the analog-to-digital multipliers includes an output node to which the analog-to-digital input voltage is connected, and a MOS transistor provided corresponding to at least one bit signal corresponding to the digital signal, the MOS transistor has a source terminal, a drain terminal, and a gate terminal, the source terminal and the drain terminal are connected to the output node,
a voltage based on the bit signal is applied to the gate terminal, a charge signal corresponding to the product of the analog input voltage and the bit signal is output as the multiplication result, and
a plurality of the analog-to-digital multipliers generates an analog product-sum voltage corresponding to the sum of the charge signals of each of the analog-to-digital multipliers on the capacitance by connecting the output nodes.

Re: Independent Claim 9 (and dependent claim(s) 10-11), there is no teaching or suggestion in the prior art of record to provide:
A neural network circuit, comprising:
a plurality of analog-to-digital multipliers each connected to the D/A converters and configured to output a predetermined multiplication result obtained by multiplying the analog input voltage by a weighting factor which is a digital signal;
a switch configured to discharge an alternating current component of a charge on the capacitor, wherein each of the analog-to-digital multipliers includes an output node to which the analog-to-digital input voltage is connected, and a MOS transistor provided corresponding to at least one bit signal corresponding to the digital signal, the MOS transistor has a source terminal, a drain terminal, and a gate terminal, the gate terminal and the drain terminal are connected to the output node, a voltage based on the bit signal is applied to the source terminal and the drain terminal,
a charge signal corresponding to the product of the analog input voltage and the bit signal is output as the multiplication result, and
a plurality of the analog-to-digital multipliers generates an analog product-sum voltage corresponding to the sum of the charge signals of each of the analog-to-digital multipliers on the capacitance by connecting the output nodes.

Re: Independent Claim 12 (and dependent claim(s) 13), there is no teaching or suggestion in the prior art of record to provide:
A neural network circuit, comprising:
a plurality of analog-to-digital multipliers each connected to the first D/A converters and configured to output a predetermined multiplication result, as an analog signal, obtained by multiplying the analog input voltage by a weighting factor which is a digital signal;
a digital activation function circuit configured to perform digital processing corresponding to an activation function on the addition result as the digital signal output from the A/D converter;
a switch configured to discharge an alternating current component of a charge on the capacitor, wherein each of the analog-to-digital multipliers includes an output node to which the analog-to-digital input voltage is connected, and a MOS transistor provided corresponding to at least one bit signal corresponding to the digital signal,
the MOS transistor has a source terminal, a drain terminal, and a gate terminal, the source terminal and the drain terminal are connected to the output node, a voltage based on the bit signal is applied to the gate terminal, a charge signal corresponding to the product of the analog input voltage and the bit signal is output as the multiplication result, and
a plurality of the analog-to-digital multipliers generates an analog product-sum voltage corresponding to the sum of the charge signals of each of the analog-to-digital multipliers on the capacitance by connecting the output nodes.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov